DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Response filed 9/17/2020 has been entered. Claims 1-2 and 4-6 are pending and allowed with claim 3 being currently cancelled. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephonic interview with Richard Okimaw on 5/6/2022.
The application has been amended as follows:
In the Claims:
In claim 4, line 1, after “apparatus of claim” the following was deleted “3” and the following was inserted -- 1    --. 
Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Controlling downhole fluid from a subterranean well zone is very well-known in the art of oil and gas exploration and production. Desranleau et al. (US 20120111574), Sargent et al. (US 20170298707), Sargent et al. (US 20170275967), George et al. (US 20140174746), and Asthana et al. (US 9816348) appear to be the closest art when viewing the various claimed structures. This art discloses controlling the flow of a fluid from a subterranean well zone to a pipe located within a bore in the well zone, an elongate tubular body having an interior passage and a valve passage extending between an exterior of said tubular body and said interior passage a sliding sleeve to cover and uncover the valve passage, a chamber formed on one end of the sliding sleeve, that a pressure drop of the fluid through the passage is adapted to move the sliding sleeve between a closed and an open position, a flow restrictor between the chamber and the interior passage, and that the flow restrictor has a pressure drop dependent only upon a flow rate of the fluid therethrough. However, the cited art fails, alone or in combination, to disclose or fairly suggest the detailed limitations describing the recited passage and its function. More specifically, the art fails to disclose or fairly suggest the specific configuration of the passage and the creation of pressure to allow movement of the sliding sleeve. The examiner finds that, before the effective filing date of the claimed invention, it would not have been within routine skill to glean the combined limitations of the instant invention, from the relevant references, without the benefit of hindsight reasoning or extensive experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/6/2022